                             2:21-cv-02122-CSB-EIL # 1                  Page 1 of 5
                                                                                                             E-FILED
                                                                              Wednesday, 02 June, 2021 01:31:00 PM
                                                                                      Clerk, U.S. District Court, ILCD


                              UNITED STATES DISTRICT COURT
                                                                                           FILED
                           FOR THE CENTRAL DISTRICT OF ILLINOIS                                 JUN - 2 2021
 G,µ fJ ndoll/111 le 12u c,[i,1_ /                     )                                  CLERK OF THE COURT




         e
                                                                                       CENr°·'· DISTRICT COURT
                                                                                            Rfl~Clt1~','i.l,~S,iLINOIS
                            d~ 3        l
                           ~1 C bellcJI l                      CIVIL ACTION
(Natne of the plaintiff or plaintiffs)                 )
                                                       )
                   v.                                 )        NO. ,_,_      J\2,2
l)_p (Z-t af krnui SHVrvj
, 0D       S' ,   c,r Ct1 ncd... ~        Q -~ rel )
                                     .e,_ 'L .. ::;J/r.)

~r, rfi;fuld,JL bff'1
(Ne o fe defendant or defendants)
                                             brl)
                        COMPLAINT OF EMPLOYMENT DISCRIMINATION

1. Plaintiff   looES •        DOES NOT demand a jury trial.

                                                   I. PARTIES

2. Theplfilntiffis
whose street address 1s
                          c1~:~"-!Jt~·K.uck,.-
                                ___ $k        J   ____




(city)   ~ (\ )0,. t,ta._         (state)      JL                (ZIP)   609iJ I
(Plaintiff's telephone number)             ~-              L/7 lf ~ CjQ /J-
3. The defendant is        1) Ppt Q±: ¼:Ll Mlt1ct) S-o {V~ CJ-.S                                   , whose

street address is       \ DD S' . Gra Cxi .AvR ~ r1 ~f f 3:>Jd 4-1 r ·

(cityY:)   fl 11£'f}f 1-1 Id,     (state)         SJ.,..        (ZIP)    b'>Jb)
(Defendant's telephone number)             L__) - _ _ _ _ _ _ __

4. The alleged discrimination occurred at          bcL"i tCi\lCM ~ 0 D:H-s -~~s- N-Sc h/AlJ /-tr
(city)   ~;t✓l\llb!               (state)   .Q                  (ZIP)    boStJI
                              2:21-cv-02122-CSB-EIL # 1        Page 2 of 5




5. The plaintiff [check one box]
     (a)O        was denied employment by the defendant.

     (b)   D     was hired and is still employed by the defendant.

     (c)~        was employed but is no longer employed by the defendant.

6. The defendant discriminated against the plaintiff on or about, or beginning on or about,
     (month)_ _ _ _ _ (day)_ _ _ (year)_ __
                                          II. JURISDICTION
7. Jurisdiction over this claim is based on 28 U.S.C. § 1331. Plaintiff alleges that the
     defendant(s) discriminated against Plaintiff because of Plaintiff's:
     •   Age (The Age Discrimination in Employment Act, 29 U.S.C. § 621)
     •   Color (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
     ro'bisability (The Americans with Disabilities Act, 42 U.S.C. § 12101 and/or The
                 Rehabilitation Act, 29 U.S.C. § 701)
     • National Origin (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
     • Race (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
     • Race (42 U.S.C. § 1981)
     • Religion (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
     • Sex/Gender (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
     • Sex/Gender (Equal Pay Act, 29 U.S.C. § 206)
     • Use of Leave (Family and Medical Leave Act, 29 U.S.C. § 2611)
     rrrfither (list):0 '+/.L Vi/ C)J ../1..l QI V. / (,' 7H r ~ 5!41'.&'f.l -fNcf/rltt"'-f--

8.   Plaintiff ✓HAS •       HAS NOT filed a charge before the United States Equal Employment
     Opportunity Commission (EEOC) relating to this claim of employment discrimination.
     [Attach a ~PY of charge to this complaint.]
9. Plaintiff Ii° HAS    •   HAS NOT filed a charge before the Illinois Department of Human Rights
     (IDHR) relating to this claim of employment discrimination. [Attach a copy of charge to
     this complaint.]



                                                   2
                               2:21-cv-02122-CSB-EIL # 1           Page 3 of 5




10. Plaintiff   •   HAS   ii HAS NOT received a Right to Sue Notice. If yes, Plaintiff's Right to Sue
   Notice was received on or about (date) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   [Attach copy of Notice of Right to Sue to this complaint.]
                                  III. FACTS IN SUPPORT OF CLAIM


11. The defendant intentionally discriminated against Plaintiff [check only those that apply]:


   ca)   •          by failing to hire the plaintiff.

   (b)   •          by terminating the plaintiff's employment.

   cc)   •          by failing to promote the plaintiff.

   (d)   •          by failing to stop harassment;

   ce)B             by failing to reasonably accommodate the plaintiff's disabilities.

   (t)   •          by failing to reasonably accommodate the plaintiff's religion.

   (g)~             by retaliating against the plaintiff because the plaintiff did something to assert
                    rights protected by the laws;

                    by coercing, intimidating, threatening or interfering with the plaintiff's exercise or
                    enjoyment of rights;

    •
   (i)              with respect to the compensation, terms, conditions, or privileges of employment;

   m•               other (specify): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                        3
                        2:21-cv-02122-CSB-EIL # 1              Page 4 of 5




12. State here briefly and as clearly as possible the essential facts of your claim. Describe
    precisely how each defendant in this action is involved. Give dates and places.
    Concentrate on describing as clearly and simply as possible what employment action or
    situation you allege to have been illegal and how it violated your rights. It is not
    necessary to make legal arguments or cite any cases or statutes.


   /1 ~11,/.J}tf, 1:t!l'J -1)1.s Jar,,a Jtci: { lb1t11Ld SlttlJ/i-    11

 'f1idall of£a.                 dwvs ht !o kt ¥4_drf:'J! Cp¼/1/#1
   huws ,-rJ,io /lld/2 A l~w 6Uu d_it1s11ti - ..I: /2&d                               l:u.J11


   x::~:t0u:1~r:::t/t:;rt!-#J
    ~rc.t     -r /21.L, bass {(Jt: Jos,5pe ,f.yu,,iiSwla,/d Ii,
  J:!f2'7     fo ilY/ __lm,vf/ ~ m"''/f? 7N? dlN-a t/ad:uL 1f
  _L- tu~ ll      /Uh(' tn1fa dw/ fl/uv. /41<;/u)Z,~ J lt;,/t1Wd
  -t() /;()/(Jf. Ltk fa l./1 t4n d h d ,Uf,J'Lt1 Jo/ ,01/YNcl /Jh vl.Y
   n  -rl 11A,                      -     -;; T      r /; _
   (1-71~ ~lvlvru/ AJut.£1 .~Was             af(2'21u1cl 'H/J Ptdl,4-
   (kn~ A1.h tt//4 d.: ba ei ti) tuo/l 1-l~i20 .Adv, ')- uJJJ1f. J
  ~ ~ I t at:Ji,                                      ~ WhcA::SdM fai)
1 3 . ~ ~ : : ~ t i f f asks that the court grant the following relief to the plaintiff
  [check only those that apply]

   (a)O       Direct the defendant to hire the plaintiff.

   (b) D      Direct the defendant to re-employ the plaintiff.

   (c) D      Direct the defendant to promote the plaintiff.

   (d)0       Direct the defendant to reasonably accommodate the plaintiff's religion.

   (e)O       Direct the defendant to reasonably accommodate the plaintiff's disabilities.

   (f)D       Direct the defendant to (specify): _ _ _ _ _ _ _ _ _ __

                                                 4
                           2:21-cv-02122-CSB-EIL # 1            Page 5 of 5




      (g)0      If available, grant the plaintiff appropriate injunctive relief, lost wages,
                liquidated/double damages, front pay, compensatory damages, punitive damages,
                prejudgment interest, post-judgment interest, and costs, including reasonable
                attorney fees and expert witness fees.

                 Grant such other relief as the Court may find appropriate.




~tiff's signatur~~

  c$11Jm&~ ·72r·pA~fe&
(Plaintiff's name)




(Plainti   s street adchss)

(Ci   ,,~~ILl...!...::..>o<..---                  (ZIP)   tf)9tJJ
(Plaintiff's telephone number)     cf/5>)- l/71/- o/lJ /j   -


                                                            Date:   <;}'viii '4 AJd'/

                                                 5
